Citation Nr: 0404602	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  98-04 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for renal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1973, and subsequently retired from the Reserves.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

The veteran provided testimony before a Hearing Officer at 
the RO in April 1999.  He provided additional testimony via 
videoconferencing from the RO before the undersigned Veterans 
Law Judge sitting in Washington, D.C., in July 2003.  
Transcripts of both hearings are in the file.


FINDINGS OF FACT

1.  The veteran's service in Vietnam presumes his exposure to 
Agent Orange.

2.  The aggregate evidence of record and private and VA 
medical opinions raise a doubt as to a causal relationship 
between the veteran's Agent Orange exposure in service and 
the veteran's subsequent development of renal cell carcinoma.



CONCLUSION OF LAW

Renal cell carcinoma is the result of service.  38 U.S.C.A. 
§§ 1110, 1116, 5103 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).




 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the course of the current appeal, many changes have 
taken place with regard to the duty to assist appellants and 
related matters with regard to evidence and notice.  However, 
based on the evidence of record in this case, and the 
development that has taken place, the Board is satisfied that 
all due process has been fulfilled, that the veteran has been 
fully apprised of his rights and obligations, and has been 
assisted to the extent that the record is sufficient and 
fully supports the decision rendered herein, and that he is 
not in any way prejudiced thereby.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era. See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e). 
See Brock v. Brown, 10 Vet. App. 155, 162 (1997). If a 
disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's service records are in the file for comparison.

In March 1997, extensive clinical records reflect that the 
veteran, then age 50, was evaluated for complaints of 
shortness of breath.  The physician in charge of the Medical 
Intensive Care unit at Tripler AMC, HI, provided a statement 
in March 1997 to the effect that the veteran's situation was 
such that care could not be given at that facility and he was 
air evacuated to Colorado for appropriate care.

Extensive subsequent treatment records are in the file.  In 
summary, after transfer to the Colorado facility wherein 
appropriate surgical intervention could take place, he was 
admitted for surgical treatment of right renal carcinoma with 
tumor thrombus extending into the vena cava, right atrium and 
possible right ventricle with pulmonary tumor thrombus, 
urinary tract infection and liver cirrhosis.  He underwent 
right radical nephrourecterectomy with excision of tumor 
thrombus extending into the right renal vein, vena cava, and 
right atrium using cardiopulmonary bypass and deep 
hypothermic circulatory arrest.  In summarizing the findings, 
it was noted that the tumor appeared to be totally confined 
within the kidney with the thrombus appearing to be floating 
within the renal vein, vena cava and atrium but without 
suggestion of invasion into the vessels.  However, it was 
also noted that there was an unexpected finding of 
significant pericarditis.  He had a convoluted recovery.

Opinions and assessments are of record from a number of 
physicians, many of whom are experts as to the veteran's 
unusual medical circumstances and diagnoses.  The opinions 
will be summarized in pertinent part below.

A statement in June 1997 was received from DMS, M.D. from the 
aforementioned Colorado treatment facility, as follows:

(The veteran) is a patient under my care 
for Stage III A Renal Cell Carcinoma.  He 
was recently diagnosed and has had a 
surgical resection of his Renal 
Carcinoma.  He is an extremely healthy 
man otherwise and has no known risk 
factors for the development of cancer.  
He was in Vietnam and was exposed to 
agent orange.  After talking to him and 
reviewing his medical records I noted 
that he developed hypertension during the 
last several years of his military duty.  
This could have been the first sign of a 
Renal Cell Carcinoma.  

I am not aware of agent orange causing 
Renal Cell Carcinoma; however, since (the 
veteran) is otherwise healthy you wonder 
if other cases of renal call carcinoma 
have been reported.  [emphasis added]

A statement is also of record from urologists, DMK, M.D., and 
DWH, M.D., who have treated the veteran, dated in August 
1997.  The physicians summarized the veteran's history in 
detail and noted that after caring for his acute needs, they 
had thereafter discussed the possible etiologies thereof.  
They opined that

(r)enal cell carcinoma is one of the less 
common cancers occurring in adults, it 
represents about 3% of cancers in adults.  
The exact etiology of this tumor is not 
clear, as there have not been extensive 
studies evaluating it.  There certainly 
is an increase in patients who have a 
family history of similar cancers or who 
have a history of cigarette smoking.  
(The veteran) does not have either of 
these histories.

(The veteran) is currently in the 
Reserves.  He has served time in Vietnam, 
and during his tour of duty was exposed 
to Agent Orange.  As you possibly know, 
reviewing the literature on Agent Orange, 
there have been many debates about 
development of various carcinomas as a 
result of exposure to this agent.  There 
is no data confirming an association with 
renal cell carcinoma, however, 
considering the fact that this is not a 
very common tumor, and the number of 
people exposed to the agent, considering 
the potential affects (sic) of Agent 
Orange on cellular changes, it is 
possible that (the veteran's) development 
of this tumor could be associated with 
Agent Orange exposure.  As far as coming 
to any clear conclusion as to whether or 
not this renal cell carcinoma was caused 
by Agent Orange, this particular 
conclusion simply cannot be drawn  There 
are many more people, male and female who 
developed this cancer and were not 
exposed to Agent Orange.  [emphasis 
added]

A VA examination was conducted in July 1997 to evaluate the 
veteran's situation and possible etiologies, etc. for his 
renal cancer.  The examiner noted his history, presumed 
exposure to Agent Orange, and the lack of any other toxic 
chemical exposure in or since service.  The veteran's 
elevated blood pressure readings on Reserves examinations 
from the late 1980's were noted.  It was also noted that the 
blood pressure problems had resolved since his surgery and 
other care for the kidney disability.  The VA examiner noted 
the opinion (cited above) by the oncologist that there was 
likely a relationship between the hypertension and the onset 
of his renal call carcinoma.  The VA examiner concurred that 
"this [the hypertension] very likely could have represented 
the initial manifestations of renal cell carcinoma, since it 
did resolve with the nephrectomy and he is currently on no 
medications.  His blood pressure is under good control". 

The VA examiner further opined, in a statement which was said 
to be supported by a consulting VA hematological/oncologist 
as well, that

(a)s likely as not, the veteran's 
hypertension which was manifested during 
this veteran's period of active duty per 
medical reports included was the first 
manifestation of his renal cell 
carcinoma.  This is supported by the fact 
that the veteran's hypertension resolved 
after a nephrectomy and this opinion is 
in agreement with Dr. (DS)'s medical 
record letter which is enclosed.

An additional statement was received from DMS, M.D., dated in 
March 1998, to the effect that

(The veteran) is a patient under my care, 
who was diagnosed with renal cell 
carcinoma (kidney cancer) last March.  He 
had a tumor in his right kidney that had 
extended into his heart.  The kidney and 
tumor were removed through surgery on 
April, 1, 1997.  In reviewing (the 
veteran's) past history, I have confirmed 
that he has no family history of such 
cancer, he has never smoked, never been 
overweight, and has never knowingly been 
exposed to potentially cancer-causing 
agents, other than during his military 
service in Vietnam.  (The veteran)'s 
kidney cancer manifested itself at a 
relatively young age (50) and had 
obviously been slowly growing within for 
quite a number of years.

(The veteran) was exposed to Agent Orange 
while serving in Viet Nam.  I believe 
that his recently discovered kidney 
cancer is consistent with possible 
beginnings and slow growth since the time 
of his service in Viet Nam.  Having ruled 
out the other most common causes, I 
believe that it is very possible that the 
cause of his cancer was exposure to a 
cancer-causing agent during the time of 
his service in Viet Nam.  (emphasis 
added)

The veteran has submitted several copies of treatises and 
related scholarly documents on renal cell carcinoma.

Another statement was received from DMS, M.D., dated in May 
1999, to the effect that

(The veteran) is a patient with a history 
of renal cell carcinoma.  (He) feels that 
his exposure to Agent Orange during the 
1969 to 1973 time period could possibly 
be the reason that he developed kidney 
cancer.  

Renal cell carcinoma is one of the rare 
types of cancers.  It behaves in an 
unpredictable fashion, and I cannot say 
that the Agent Orange exposure did not 
cause his kidney cancer.  Kidney cancers 
can be very slow growing, and I cannot 
dissociate the fact that he had early 
manifestations of high blood pressure 
after being exposed to Agent Orange, 
which could have been associated with his 
development of renal cell carcinoma.

I have told (the veteran) that this is a 
difficult case because kidney cancer is 
rare, and it is even more rare in 
patients who have been exposed to Agent 
Orange; however, I cannot exclude that 
these two things are associated.  
(Emphasis added)

Another statement is of record from another oncological 
expert, RTM, M.D., dated in September 1999, to the effect 
that

I have reviewed the record of (the 
veteran), and reviewed the literature 
regarding various chemical exposures and 
renal cell carcinoma.  I can only 
indicate that (the veteran)'s exposure to 
Agent Orange may have contributed to his 
1997 malignancy.

On a VA examination in February 2003, the veteran's history 
was noted in detail in association with clinical records.  
The examiner concluded that there was insufficient evidence 
to demonstrate whether or not there was an associative 
relationship between the veteran's Agent Orange exposure in 
service and his renal cancer.  Specifically, the VA physician 
indicated that it could not be said with more than 50% 
certainty that there was such a relationship.  It was also 
noted that he had been offshore in Vietnam much of the time, 
but that he had also not had any other risk factors currently 
associated with renal cell cancer. (emphasis added).


Analysis

The Board recognizes that this is an unusual case, for a 
number of reasons, including the presence of renal cell 
carcinoma in a person as young as was the veteran when he had 
surgery for the disorder, which itself is a rare and slow-
growing type of cancer.  There was clear-cut evidence of 
hypertension prior thereto while on duty, and there is 
medical opinion from both VA and private experts that this 
was in fact the precursor of his kidney carcinoma, which at 
surgery, turned out to have widespread cardiac implications.  
This alone might support a direct grant of service 
connection.

Moreover, it is noteworthy that the physicians who have 
expressed the opinions cited above are all recognized 
experts, and all have the benefit of both treating the 
veteran and/or examining him in association with his 
extensive clinical records.  This said, the Board recognizes 
that without exception, the medical expert opiners have noted 
the total absence of any other "traditional" etiology for the 
veteran's renal cell carcinoma, the slow growing nature of 
the disability, his youth, and other related factors which 
make his situation somewhat unique and which support the 
conclusion that the exposure to Agent Orange might have 
caused his renal cancer. 

In addition, as noted above, there are multiple and quite 
specific medical expert opinions that the veteran's exposure 
to Agent Orange was, and/or may well have been, the causal 
factor in his cancer.  In that regard,  there is neither a 
medical opinion to contradict that deduction, nor an expert 
opinion as to any alternative or optional causation for the 
cancer.  

The Board notes that perhaps more importantly, there is no 
adjudicative requirement that there be utter certainty as to 
such a question but rather an amply justifiable, credible and 
supportable foundation to sustain any definitive conclusions.  

The evidence and medical opinions herein clearly raise a 
doubt as to whether there is a causal, proximate etiology 
between the veteran's exposure to Agent Orange in service and 
his subsequent renal cell carcinoma, and resolving that doubt 
in his favor, service connection is warranted. 


ORDER

Service connection for renal cell carcinoma is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



